If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  January 17, 2019
              Plaintiff-Appellee,

v                                                                 No. 341946
                                                                  Ottawa Circuit Court
AARON JOSHUA-JOHN YOUNG,                                          LC No. 17-040870-FC

              Defendant-Appellant.


Before: MARKEY, P.J., and M. J. KELLY and SWARTZLE, JJ.

PER CURIAM.

       Defendant, Aaron Young, appeals as of right his jury convictions of second-degree
murder, MCL 750.317, possession of a firearm when committing a felony (felony-firearm), MCL
750.227b, and carrying a concealed weapon, MCL 750.227. Because Young’s convictions are
supported by sufficient evidence, we affirm.

                                      I. BASIC FACTS

        On September 11, 2016, Young shot and killed Anthony Lamb in the parking lot of the
Hookah Lounge in Holland, Michigan. The prosecution presented evidence that Young and a
group of his friends had an altercation with Lamb and a group of his friends and associates and
that Young fired his gun first. In contrast, Young claimed that he had killed Lamb in self-
defense. Young testified that he only fired his gun after Demetrius “Meech” Viney pulled a gun
and pointed it at Young’s cousin. He stated that he jumped out of the way and pulled his gun
from his waistband. He added that by the time he drew his gun, Meech had already fired two
shots. He stated that Lamb then grabbed the gun from Meech and fired it at him, so he ducked
and fired two more shots. He testified that he saw Lamb fall to the ground with his gun and
another individual picked it up and fired a shot. Young retuned fire, but his gun malfunctioned
so he fled the area. The jury rejected Young’s defense and convicted him as charged.

                           II. SUFFICIENCY OF THE EVIDENCE

                                A. STANDARD OF REVIEW
        Young argues that there was insufficient evidence to support his convictions of second-
degree murder and felony-firearm because he was acting in lawful self-defense when he shot and
killed Lamb. Challenges to the sufficiency of the evidence are reviewed de novo on appeal.
People v Meissner, 294 Mich. App. 438, 452; 812 NW2d 37 (2011). “[W]hen determining
whether sufficient evidence has been presented to sustain a conviction, a court must view the
evidence in a light most favorable to the prosecution and determine whether any rational trier of
fact could have found that the essential elements of the crime were proven beyond a reasonable
doubt.” People v Wolfe, 440 Mich. 508, 515; 489 NW2d 748 (1992), amended 441 Mich. 1201
(1992). Circumstantial evidence, including reasonable inferences arising from the evidence, is
sufficient proof of the elements of a crime. People v Henderson, 306 Mich. App. 1, 9; 854 NW2d
234 (2014). “This Court will not interfere with the trier of fact’s role of determining the weight
of the evidence or the credibility of witnesses.” People v Kanaan, 278 Mich. App. 594, 619; 751
NW2d 57 (2008).

                                           B. ANALYSIS

          The elements of second-degree murder require the prosecution to prove beyond a
reasonable doubt “(1) a death, (2) caused by an act of the defendant, (3) absent circumstances of
justification, excuse, or mitigation, (4) done with an intent to kill, an intent to inflict great bodily
harm, or an intent to create a very high risk of death with the knowledge that the act probably
will cause death or great bodily harm.” People v Bailey, 451 Mich. 657, 669; 549 NW2d 325
(1996) (quotation marks and citation omitted), amended 453 Mich. 1204 (1996). A killing is
justified if the defendant was acting in self-defense. See People v Dupree, 486 Mich. 693, 707;
788 NW2d 399 (2010). “Once a defendant raises the issue of self-defense and satisfies the initial
burden of producing some evidence from which a jury could conclude that the elements
necessary to establish a prima facie defense of self-defense exist, the prosecution must exclude
the possibility of self-defense beyond a reasonable doubt.” People v Stevens, 306 Mich. App. 620,
630; 858 NW2d 98 (2014) (quotation marks and citation omitted). A defendant acts in lawful
self-defense if he or she “honestly and reasonably believes that the use of that force is necessary
to defend himself or herself or another individual from the imminent unlawful use of force by
another individual.” MCL 780.972. A defendant does not have a duty to retreat so long as the
defendant “has not or is not engaged in the commission of a crime at the time he or she uses
deadly force” and as long as the defendant is in a location where he or she “has the legal right to
be . . . .” Id.

         Here, Young contends that the prosecution could not disprove self-defense. In support,
he asserts that numerous witnesses testified that they heard shots, but saw nothing, or that they
heard shots before Young drew his gun. He also directs us to testimony from a police detective,
who explained that a participant in the shooting, Levell Turner, reported that Meech fired the
first shot and that after Lamb was shot Turner picked up the gun and shot at Young and Young’s
cousin. Additionally, Young relies on testimony that he told the driver of his vehicle that he
pulled his gun to protect his cousin after a gun was pointed at his cousin’s head, that he told a
police detective that he was acting in self-defense after Meech pulled his gun, that he was aware
before the shooting that Meech had a gun and was willing to use it, and that Meech later pulled
his gun and fired two shots at Young’s cousin. Young testified that he was in the line of fire and
was afraid that Meech was going to shoot at him next, so he drew his gun and fired two shots
into the air, but Lamb grabbed the gun from Meech and started firing at him so he returned fire,

                                                  -2-
hitting Lamb in the process. Young further relies on his testimony explaining that he left the
state because he feared retaliation from Lamb’s associates.

         Yet, although the testimony referenced by Young certainly supports his claim that he was
acting in self-defense, it ignores the evidence supporting the prosecution’s case. Here, one
eyewitness to the shooting testified that he was absolutely certain that Lamb’s group did not
initiate the shooting and the first shots instead came from the direction of Young’s location.
Although the witness’s testimony was impeached on cross-examination, the jury was
nevertheless free to credit his testimony. See People v Russell, 297 Mich. App. 707, 721; 825
NW2d 623 (2013). In addition, other witnesses testified that the first shots sounded like they
came from a toy gun and the next shots sounded louder. A ballistics expert testified that the
shots fired by a revolver—like the weapon Young used—would be noticeably softer than the
shots fired by the 9 millimeter pistol recovered at the scene. Based on that evidence, the jury
could infer that Young, not Meech was the initial aggressor and that when he used deadly force,
he did not have an honest and reasonable belief that the use of deadly force was necessary to
prevent imminent death or great bodily harm to himself or his cousin. Moreover, evidence of
flight is admissible to support an inference of a consciousness of guilt. People v Goodin, 257
Mich. App. 425, 432; 668 NW2d 392 (2003). Here, immediately after the shooting Young fled
the scene, disposed of the shell casings by throwing them out the window, and discarded the
revolver in a field. Within a few days of the shooting, he travelled to Chicago, where he stayed
for approximately nine days before continuing to Tennessee. Therefore, viewing the evidence in
the light most favorable to the prosecution, there is sufficient evidence to support the jury’s
verdict.1

       Affirmed.

                                                            /s/ Jane E. Markey
                                                            /s/ Michael J. Kelly
                                                            /s/ Brock A. Swartzle




1
  Young also suggests that the jury was confused about whether he had a duty to retreat. In
support, he explains that during deliberations the jury sent a note asking about when a person’s
duty to retreat first starts. The judge reread the standard jury instruction, which—as Young
acknowledges—accurately states the law on self-defense. Although Young argues that, despite
being so instructed, the jury nevertheless failed to understand the law, he does not support his
argument without anything beyond mere speculation, which is insufficient to overcome the
presumption that jurors follow their instructions. People v Graves, 458 Mich. 476, 486; 581
NW2d 229 (1998). Furthermore, we note that after the court reread the self-defense jury
instruction, Young’s lawyer expressly stated that he had no objections with how the court
handled the instructions. See People v Thorne, 322 Mich. App. 340, 346; 912 NW2d 560 (2017)
(observing that the defendant waived review of the trial court's jury instructions where his lawyer
“clearly expressed satisfaction with” the instructions).



                                                -3-